Exhibit 10.3

TRADEMARK SECURITY AGREEMENT

This TRADEMARK SECURITY AGREEMENT (this “Trademark Security Agreement”) is made
this 25th day of May, 2011, by and among Grantors listed on the signature pages
hereof (collectively, jointly and severally, “Grantors” and each individually
“Grantor”), and WELLS FARGO CAPITAL FINANCE, LLC, a Delaware limited liability
company (“WFCF”), in its capacity as administrative agent and collateral agent
for the U.S. Lender Group and the U.S. Bank Product Providers (in such capacity,
together with its successors and assigns in such capacity, “U.S. Agent”).

W I T N E S S E T H:

WHEREAS, pursuant to that certain Credit Agreement dated as May 25, 2011 (as
amended, restated, supplemented, or otherwise modified from time to time, the
“Credit Agreement”) by and among Seitel, Inc., a Delaware corporation (“Parent”
together with any other Domestic Subsidiaries of Parent designated as a “U.S.
Borrower” under the Credit Agreement, each individually a “U.S. Borrower” and
collectively, the “U.S. Borrowers”), Olympic Seismic Ltd., a corporation
incorporated under the laws of the Province of Alberta (“Olympic” and, together
with any other Canadian Subsidiaries of Parent designated as a “Canadian
Borrower” under the Credit Agreement, each individually a “Canadian Borrower”
and collectively, the “Canadian Borrowers”), the Lenders party thereto, U.S.
Agent and Wells Fargo Capital Finance Corporation Canada, a corporation
incorporated under the laws of the Province of Ontario, as administrative agent
and collateral agent for the Canadian Lenders (in such capacity, together with
its permitted successors and assigns, if any, in such capacity, “Canadian
Agent”), the U.S. Lender Group has agreed to make certain financial
accommodations available to U.S. Borrowers from time to time pursuant to the
terms and conditions thereof; and

WHEREAS, the members of the U.S. Lender Group are willing to make the financial
accommodations to U.S. Borrowers as provided for in the Credit Agreement, but
only upon the condition, among others, that Grantors shall have executed and
delivered to U.S. Agent, for the benefit of the U.S. Lender Group and the U.S.
Bank Product Providers, that certain Security Agreement, dated as of May 25,
2011 (including all annexes, exhibits or schedules thereto, as from time to time
amended, restated, supplemented or otherwise modified, the “Security
Agreement”); and

WHEREAS, pursuant to the Security Agreement, Grantors are required to execute
and deliver to U.S. Agent, for the benefit of the U.S. Lender Group and the U.S.
Bank Product Providers, this Trademark Security Agreement;

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each Grantor hereby agrees as
follows:

1. DEFINED TERMS. All initially capitalized terms used but not otherwise defined
herein have the meanings given to them in the Security Agreement or, if not
defined therein, in the Credit Agreement.



--------------------------------------------------------------------------------

2. GRANT OF SECURITY INTEREST IN TRADEMARK COLLATERAL. Each Grantor hereby
unconditionally grants to U.S. Agent, for the benefit each member of the U.S.
Lender Group and each of the U.S. Bank Product Providers, to secure the Secured
Obligations, a continuing security interest (referred to in this Trademark
Security Agreement as the “Security Interest”) in all of such Grantor’s right,
title and interest in and to the following, whether now owned or hereafter
acquired or arising (collectively, the “Trademark Collateral”):

(a) all of its Trademarks and Trademark Intellectual Property Licenses to which
it is a party including those referred to on Schedule I;

(b) all goodwill of the business connected with the use of, and symbolized by,
the Trademark Collateral; and

(c) all products and proceeds (as that term is defined in the Code) of the
foregoing, including any claim by such Grantor against third parties for past,
present or future (i) infringement or dilution of any Trademark Collateral,
including right to receive any damages, (ii) injury to the goodwill associated
with any Trademark Collateral, or (iii) right to receive license fees,
royalties, and other compensation under any Trademark Intellectual Property
License.

3. SECURITY FOR SECURED OBLIGATIONS. This Trademark Security Agreement and the
Security Interest created hereby secures the payment and performance of the
Secured Obligations, whether now existing or arising hereafter. Without limiting
the generality of the foregoing, this Trademark Security Agreement secures the
payment of all amounts which constitute part of the Secured Obligations and
would be owed by Grantors, or any of them, to U.S. Agent, the U.S. Lender Group,
the U.S. Bank Product Providers or any of them, whether or not they are
unenforceable or not allowable due to the existence of an Insolvency Proceeding
involving any Grantor.

4. SECURITY AGREEMENT. The Security Interest granted pursuant to this Trademark
Security Agreement is granted in conjunction with the security interests granted
to U.S. Agent, for the benefit of the U.S. Lender Group and the U.S. Bank
Product Providers, pursuant to the Security Agreement. Each Grantor hereby
acknowledges and affirms that the rights and remedies of U.S. Agent with respect
to the Security Interest in the Trademark Collateral made and granted hereby are
more fully set forth in the Security Agreement, the terms and provisions of
which are incorporated by reference herein as if fully set forth herein. To the
extent there is any inconsistency between this Trademark Security Agreement and
the Security Agreement, the Security Agreement shall control.

5. AUTHORIZATION TO SUPPLEMENT. If any Grantor shall obtain rights to any new
trademarks, the provisions of this Trademark Security Agreement shall
automatically apply thereto. Grantors shall give notice in writing to U.S. Agent
with respect to any such new trademarks or renewal or extension of any trademark
registration as required by the Security Agreement. Without limiting Grantors’
obligations under this Section, Grantors hereby authorize U.S. Agent
unilaterally to modify this Trademark Security Agreement by amending Schedule I
to include any such new trademark rights of each Grantor. Notwithstanding the
foregoing, no failure to so modify this Trademark Security Agreement or amend
Schedule I shall

 

2



--------------------------------------------------------------------------------

in any way affect, invalidate or detract from U.S. Agent’s continuing security
interest in all Collateral, whether or not listed on Schedule I.

6. COUNTERPARTS. This Trademark Security Agreement may be executed in any number
of counterparts and by different parties on separate counterparts, each of
which, when executed and delivered, shall be deemed to be an original, and all
of which, when taken together, shall constitute but one and the same Trademark
Security Agreement. Delivery of an executed counterpart of this Trademark
Security Agreement by telefacsimile or other electronic method of transmission
shall be equally as effective as delivery of an original executed counterpart of
this Trademark Security Agreement. Any party delivering an executed counterpart
of this Trademark Security Agreement by telefacsimile or other electronic method
of transmission also shall deliver an original executed counterpart of this
Trademark Security Agreement but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Trademark Security Agreement.

7. CONSTRUCTION. This Copyright Security Agreement is a Loan Document. Unless
the context of this Trademark Security Agreement clearly requires otherwise,
references to the plural include the singular, references to the singular
include the plural, the terms “includes” and “including” are not limiting, and
the term “or” has, except where otherwise indicated, the inclusive meaning
represented by the phrase “and/or”. The words “hereof”, “herein”, “hereby”,
“hereunder”, and similar terms in this Trademark Security Agreement refer to
this Trademark Security Agreement as a whole and not to any particular provision
of this Trademark Security Agreement. Section, subsection, clause, schedule, and
exhibit references herein are to this Agreement unless otherwise specified. Any
reference in this Trademark Security Agreement to any agreement, instrument, or
document shall include all alterations, amendments, changes, extensions,
modifications, renewals, replacements, substitutions, joinders, and supplements,
thereto and thereof, as applicable (subject to any restrictions on such
alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements set forth herein). The
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts, and contract rights. Any
reference herein to the satisfaction, repayment, or payment in full of the
Secured Obligations shall mean the repayment in full in cash or immediately
available funds (or, (a) in the case of contingent reimbursement obligations
with respect to U.S. Letters of Credit, providing Letter of Credit
Collateralization, and (b) in the case of obligations with respect to Bank
Products extended by a U.S. Bank Product Provider (other than Hedge
Obligations), providing Bank Product Collateralization if requested by a U.S.
Bank Product Provider) of all of the Secured Obligations (including the payment
of any termination amount then applicable (or which would or could become
applicable as a result of the repayment of the other Secured Obligations) under
Hedge Agreements provided by Hedge Providers) other than (i) unasserted
contingent indemnification Secured Obligations, (ii) any U.S. Bank Product
Obligations (other than Hedge Obligations) for which Bank Product
Collateralization has not been requested, and (iii) any Hedge Obligations that,
at such time, are allowed by the applicable Hedge Provider to remain outstanding
without being required to be repaid. Any reference herein to any Person shall be
construed to include such Person’s successors and permitted assigns. Any
requirement of a writing contained herein shall be satisfied by the transmission
of a Record.

 

3



--------------------------------------------------------------------------------

8. THE VALIDITY OF THIS TRADEMARK SECURITY AGREEMENT, THE CONSTRUCTION,
INTERPRETATION, AND ENFORCEMENT HEREOF, AND THE RIGHTS OF THE PARTIES HERETO
WITH RESPECT TO ALL MATTERS ARISING HEREUNDER OR RELATED HERETO SHALL BE
DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

9. THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH
THIS TRADEMARK SECURITY AGREEMENT SHALL BE TRIED AND LITIGATED ONLY IN THE STATE
OF NEW YORK IN THE BOROUGH OF MANHATTAN AND, TO THE EXTENT PERMITTED BY
APPLICABLE LAW, THE COURTS OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW
YORK; PROVIDED, HOWEVER, THAT ANY SUIT SEEKING ENFORCEMENT AGAINST ANY
COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT U.S. AGENT’S OPTION, IN THE
COURTS OF ANY JURISDICTION WHERE U.S. AGENT ELECTS TO BRING SUCH ACTION OR WHERE
SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND. U.S. AGENT AND EACH GRANTOR
WAIVE, TO THE EXTENT PERMITTED UNDER APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO
ASSERT THE DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT
ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION 9.

10. TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, U.S. AGENT AND EACH
GRANTOR HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR
CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY OF THE
TRANSACTIONS CONTEMPLATED HEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH
OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS. U.S. AGENT AND
EACH GRANTOR REPRESENT THAT EACH HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL. IN THE EVENT OF LITIGATION, A COPY OF THIS TRADEMARK SECURITY AGREEMENT
MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

[SIGNATURE PAGE FOLLOWS]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Trademark Security
Agreement to be executed and delivered as of the day and year first above
written.

 

GRANTORS:

   

SEITEL, INC.

     

By:

 

/s/ Marcia H. Kendrick

       

Name:

 

Marcia H. Kendrick

       

Title:

 

Chief Financial Officer, Executive Vice President,
Secretary and Treasurer

 

U.S. AGENT:

   

ACCEPTED AND ACKNOWLEDGED BY:

   

WELLS FARGO CAPITAL FINANCE, LLC, a Delaware limited liability company

     

By:

 

/s/ Samantha Alexander

       

Name:

 

Samantha Alexander

       

Title:

 

Director



--------------------------------------------------------------------------------

SCHEDULE I

to

TRADEMARK SECURITY AGREEMENT

Trademark Registrations/Applications

 

Grantor

  

Country

  

Mark

  

Application/

Registration No.

  

App/Reg Date

Seitel, Inc.    U.S.    S design    2,676,757    Registered 1/21/03 Seitel, Inc.
   U.S.    SEITEL    2,760,851    Registered 9/9/03 Seitel, Inc.    U.S.   
SEITEL S and design    2,676,756    Registered 1/21/03 Seitel, Inc.    U.S.   
SEITEL and S design with Tagline - THE Onshore Seismic Data Company   
85/240,458    Filed 2/11/11 Seitel, Inc.    U.S.    Tagline Only – THE Onshore
Seismic Data Company    85/240,462    Filed 2/11/11

Trade Names

None.

Common Law Trademarks

None.

Trademarks Not Currently In Use

None.

Trademark Licenses

None.